Mr. John A. Murphey, Jr. State Librarian Arkansas State Library One Capitol Mall Little Rock, AR  72201-1081
Dear Mr. Murphey:
This is in response to your request for an opinion regarding the applicability of Amendment 59 to library taxes levied pursuant to Amendment 30 or 38. Specifically, you inquire as to whether our recent Opinion No. 88-238, (a copy of which is enclosed), which concludes that Amendment 59 is applicable only to the taxing entities specifically listed in that Amendment, necessarily implies that library tax rates approved by voters under Amendment 30 or 38, prior to the adoption of Amendment 59, are still "valid".  If the thrust of your inquiry is whether these library taxes are exempt from the operation of Amendment 59, the answer is "no".
Opinion No. 88-238 concludes in part that the rollback provisions of Amendment 59, (now codified at Art. 16, 14 of the Arkansas Constitution), are applicable only to city, town, county, school district, and community college district taxing entities. Amendment 30 and 38 authorize cities and counties, respectively, to levy taxes for the support of a city or county library. Because these taxes are levied by cities and counties, entities specifically listed in Amendment 59, the provisions of that Amendment apply and must be followed.  This was essentially the conclusion of Opinion No. 81-92, a copy of which is also enclosed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.